         Case 1:18-cr-00879-SHS Document 255 Filed 09/09/20 Page 1 of 1




                                  STAMPUR         & ROTH
                                      ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                  299 BROADWAY, SUITE 800
JAMES ROTH                                                          NEW YORK, N.Y. 10007

                                                                    (212) 619-4240
                                                                    FAX (212) 619-6743




September 9, 2020

By ECF                                                              MEMO ENDORSED

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Cinthia F edero, et al.,
               18 Cr . 879 (SHS)

Dear Judge Stein:

       I represent Cinthia Federo in the above-referenced matter. I write to respectfully request
an adjournment of Ms. Federo’s sentencing now scheduled for September 25, 2020, until the
week of November 30, 2020, at a date and time convenient to the Court.

        Numerous issues remain unresolved in preparation for Ms. Federo’s sentence, including
child care issues, tax resolution(s), and obtaining other pertinent documents.

       AUSA Daniel Nessim consents to this request.

                                                            Very truly yours,


                                                            William J. Stampur

cc:    AUSA Daniel Nessim                  The sentencing is adjourned to December 3, 2020, at 2:30 p.m.
                                           Defense submissions are due by November 19, the
                                           government's submissions are due by November 25.

                                           Dated: New York, New York
                                                  September 9, 2020
